Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-9, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2010/0122436 in view of Robinson GB 2455387.
Regarding claim 1 Takahashi discloses, a strip of flat closures coupled together (band of closures 36; fig.3; par 0053; also shown as a band of closures in figure 12), made of plastic (par 0032 discloses the closure being formed of synthetic resin such as olefin resin, polyethylene terephthalate, polystyrene, acrylonitrile and PVA; which are interpreted as varying types of the umbrella term plastic defined as a moldable synthetic polymer), wherein each closure (closure shown in multiple embodiment with reference numbers 1, 31, and 61 all having the same components; fig.2,3 and 12 respectively) of the strip of closures comprises a body (for clarity the structure will refer to general embodiment in fig.1) with an opening ( closure hole 2) therein for receiving and holding an access side of a flexible packaging (par 0048; fig.12 shows the closure used to package bags), as well as a slot (3) delimited by leg parts (leg parts interpreted as the section that extend from the cross section II and are defined by the closure hole 2 and slot 3 in fig.1), which extends between the perimeter of the body and the opening (2), and coupling parts (seen as part 4 in figure 1 and 34,35 in figure 3 in the embodiment showing a strip of closures) for coupling each closure to an adjacent closure (fig.3,12), wherein the plastic (polyethylene or polyethylene terephthalate – which is a thermoplastic polyester; par 0050). But fails to teach the plastic is a plastic foam.
However Robinson teaches forming a bag tie out of plastic such as  polyethylene terephthalate or high density rigid foam and can be formed into any shape such as a circle or a square (page 1 paragraph 3 lines 4-10)
Therefore it would have been obvious before the invention was filed to have modified the thermoplastic polyester or “plastic” as recited in the claim as taught by Takahashi with a rigid foam made also from a thermoplastic polyester, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and provides less of a risk of puncturing the bag that is being held closed.


    PNG
    media_image1.png
    234
    265
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    139
    392
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    291
    512
    media_image3.png
    Greyscale


Regarding claim 2 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1, and Takahashi further teaches using a thermoplastic polyester such as PET (par 0050) but fails to explicitly teach wherein the plastic is a foam of thermoplastic polyester.
However Robinson teaches forming a bag tie out of plastic or high density rigid foam (page 1 paragraph 3 lines 4-10)
Therefore it would have been obvious before the invention was filed to have modified the thermoplastic polyester as taught by Takahashi with a rigid foam made also from a thermoplastic polyester, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and provides less of a risk of puncturing the bag that is being held closed.
Regarding claim 3 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1, Takahashi further teaches using a thermoplastic polyester such as PET (par 0050)but fails to explicitly teach wherein the plastic is a foam of amorphous polyethylene terephthalate.
However Robinson teaches forming a bag tie out of plastic or high density rigid foam for example amorphous polyethylene terephthalate(page 1 paragraph 3 lines 4-10)
Therefore it would have been obvious before the invention was filed to have modified the thermoplastic polyester as taught by Takahashi with a rigid foam made also from a thermoplastic polyester, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and provides less of a risk of puncturing the bag that is being held closed.
Regarding claim 4 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1 Takahashi further teaches wherein the coupling parts (4 or 34,35; also disclosed in figure 12) are breakable by means of tensile force (par 0087; par 0114-0115 which discloses a hammer 57 to separate connected closure at their connection parts).
Regarding claim 5 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1 Takahashi further teaches wherein the coupling parts (4 or 34,35; also disclosed in figure 12) are breakable by machine (par 0087; par 0114-0115 which discloses a hammer 57 to separate connected closure at their connection parts). 
Regarding claim 6 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1, but fails to explicitly teach wherein the foam has a closed-cell structure.
However Robinson teaches forming a bag tie out of plastic or high density rigid foam interpreted as a closed cell-cell structure foam (page 1 paragraph 3 lines 4-10)
Therefore it would have been obvious before the invention was filed to have modified the thermoplastic polyester as taught by Takahashi with a rigid foam made also from a thermoplastic polyester, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and provides less of a risk of puncturing the bag that is being held closed.

Regarding claim 7 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1 Takahashi further teaches wherein the slot (3) extends between the opening (2) and a peripheral part of the body of the closure (1) extending parallel to a longitudinal direction of the strip (fig.3 shows the strip of closures; longitudinal direction is a broad limitation and is interpreted as extending in the parallel direction to the direction of the slot
Regarding claim 8 Takahashi as modified by Robinson substantially teaches, a strip according to claim 1 wherein Takahashi further teaches the coupling parts are provided on a feed side and a side a closure opposite the feed side of the closure (connection parts shown as 4, 34, 35 and in fig.12 are shown in 2 places on each side of the closure connecting the closures together to form a strip as seen in figure 3 and 12).
Regarding claim 9 Takahashi as modified by Robinson substantially teaches, method for machine packing of products (par 0001), in flexible packaging, comprising providing the strip of closures according to claim 1,wherein Takahashi further teaches the access side of the flexible packaging is brought into the opening of a closure of the strip of closures (fig.12; par 0114-0115).
Regarding claim 11 Takahashi as modified by Robinson substantially teaches, a strip according to claim l, wherein Takahashi further teaches the coupling parts are breakable by means of tensile force (by hammer 57) and using a thermoplastic polyester such as PET, but fails to explicitly teach the plastic is a foam of thermoplastic polyester or a foam of amorphous polyethylene terephthalate.
However Robinson teaches forming a bag tie out of plastic or high density rigid foam (page 1 paragraph 3 lines 4-10)
Therefore it would have been obvious before the invention was filed to have modified the thermoplastic polyester as taught by Takahashi with a rigid foam made also from a thermoplastic polyester, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and provides less of a risk of puncturing the bag that is being held closed.
Regarding claim 12, Takahashi as modified by Robinson substantially teaches a strip according to claim 11, wherein Takahashi further teaches the slot (3) extends between the opening (2) and a peripheral part of the body of the closure extending parallel to the longitudinal direction of the strip (fig.3 of Takahashi shows the strip of closures; longitudinal direction is a broad limitation and is interpreted as extending in the parallel direction to the direction of the slot; based on how the application figures show the connection of the closures).
Regarding claim 13 Takahashi as modified by Robinson substantially teaches a strip according to claim 11, wherein Takahashi further teaches the coupling parts are provided on the feed side and opposite side of the closure (connection parts shown as 4, 34, 35 and in fig.12 in Takahashi are shown in 2 places on each side of the closure connecting the closures together to form a strip as seen in figure 3 and 12).
Regarding claim 14 Takahashi as modified by Robinson substantially teaches the strip according to claim 11, wherein Takahashi further teaches the closures  have a thickness between upper and lower faces of the closures in the range of 0.6-1.5 mm.(thickness of the closures to be between 1-4mm par 0037. and that the resin layer can have a thickness of about 1mm and that the thickness can be adjusted to adjust the breaking strength; par 0086-0087). Takahashi fails to explicitly teach the material of the closure to be that of only foamed plastic which makes up the thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness as taught by Takahashi with the teaching of the whole closure being made of a foamed plastic as taught by Robinson such that the thickness is in a range of .6-1.5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 3, lines 25-26, applicant has not disclosed any criticality for the claimed limitations.
 Regarding claim 15 Takahashi as modified by Robinson substantially teaches the method of manufacturing a strip of closures according to claim 10, wherein Takahashi further teaches the closures  have a thickness between upper and lower faces of the closures in the range of 0.6-1.5 mm.(thickness of the closures to be between 1-4mm par 0037. and that the resin layer can have a thickness of about 1mm and that the thickness can be adjusted to adjust the breaking strength; par 0086-0087). Takahashi fails to explicitly teach the material of the closure to be that of only foamed plastic which makes up the thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness as taught by Takahashi with the teaching of the whole closure being made of a foamed plastic as taught by Robinson such that the thickness is in a range of .6-1.5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 3, lines 25-26, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 16 Takahashi as modified by Robinson substantially teaches the method for machine packing of products in flexible packaging according to claim 9, wherein the products packaged are foodstuffs (Takahashi par 0001).
Regarding claim 17 Takahashi as modified by Robinson substantially teaches the method for machine packing of products in flexible packaging according to claim 16, wherein Takahashi further teaches the closures  have a thickness between upper and lower faces of the closures in the range of 0.6-1.5 mm.(thickness of the closures to be between 1-4mm par 0037. and that the resin layer can have a thickness of about 1mm and that the thickness can be adjusted to adjust the breaking strength; par 0086-0087). Takahashi fails to explicitly teach the material of the closure to be that of only foamed plastic which makes up the thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness as taught by Takahashi with the teaching of the whole closure being made of a foamed plastic as taught by Robinson such that the thickness is in a range of .6-1.5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 3, lines 25-26, applicant has not disclosed any criticality for the claimed limitations.


2.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2010/0122436 in view of Robinson GB 2455387 in further view of Britt US 4,215,606.
Regarding claim 10, Takahashi as modified by Robinson substantially teaches a method according to claim 1  Takahashi further teaches manufacturing a strip (36) and winding the strip on a roll (as seen in figure 12) but fails to explicitly teach said method comprising the steps of supplying a film of plastic foam, stamping the strip of flat closures coupled together,
However Robinson teaches forming a bag tie out of plastic or high density rigid foam (page 1 paragraph 3 lines 4-10)
Therefore it would have been obvious before the invention was filed to have modified the thermoplastic polyester as taught by Takahashi in par 0050 with a rigid foam made also from a thermoplastic polyester, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and provides less of a risk of puncturing the bag that is being held closed.

The method of Takahashi teaches a continuous strip but does not explicitly disclose stamping each closure, as modified by Robinson which teaches stamping but fails to explicitly teach stamping each closure out to form a continuous strip, 
However Britt teaches stamping each closure out to form a continuous strip of closure from a film of plastic material as seen in figures 1-7; figure 5 illustrates a punch and die for shearing portions of a web, or film of material to shear portions of the material off the closures (col.4 lines 3-65)
Therefore it would have been obvious to one having ordinary skill in the art to include a punch or stamp mechanism to form the shape of the closure as taught by Takahashi as it is well known in the art to use dies or punches with plastic or foam material to create the desired shape of the item or closure being formed. 
Response to Arguments
3.	Applicant’s arguments, see remarks, filed 8/10/2022 are unpersuasive. 
First applicant argues on page 6 paragraph 4, Takahashi proposes to use a combination of paper and optionally in combination with a synthetic resin and therefore the closure is not made of plastic. 
and further that this deficiency is not overcome by the Robinson reference because Robinson does not teach a strip of closures and that one having ordinary skill in the art would not be motivated to combine the teaching of Robinson with the teaching of Takahashi because it would change the principle operation of Takahashi to change the material to that of a foamed plastic. 
In response to applicant's argument that the material of Robinson could be combined with the machine of Takahashi on page 6-7 , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Takahashi teaches that the material can be changed to adjust the breakage par 0086, and Robinson teaches that any shape can be made and that the closures can be made form a plastic or foamed plastic.
In response to applicant's arguments against the references individually regarding the material of Takahashi and Robinson not teaching a strip of closures on page 7, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument on pages 8-9 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to change the material of the closure of Takahashi since both Takahashi and Robinson disclose adjusting the materials to create different and preferred materials for different uses or for different breakages.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning on page 11, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case Takahashi teaches all the limitations except for the material difference in the bag closure, Robinson teaches a bag closure made of a foamed plastic. One having ordinary skill in the art would readily be able to modify the material of Takahashi with that of Robinson as a matter of design choice, and further Takahashi teaches being able to change the composition to change the breakage properties. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention om page 12, it is noted that the features upon which applicant relies (i.e., a specific fracture behavior that plastic foam requires) are not recited in the rejected claim(s), the only limitation in the claim is “plastic foam” .  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731